 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   AARON D. PENNEKAMP
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                              IN THE UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-00202-TLN
12
                                  Plaintiff,            STIPULATION CONTINUING STATUS
13                                                      CONFERENCE & NON-EVIDENTIARY
                           v.                           HEARING; STIPULATION REGARDING
14                                                      EXCLUDABLE TIME PERIODS UNDER SPEEDY
     GABRIEL ARAUZA,                                    TRIAL ACT; FINDINGS AND ORDER
15
                                 Defendant.             DATE: March 19, 2020
16                                                      TIME: 9:30 a.m.
                                                        COURT: Hon. Troy L. Nunley
17

18                                              STIPULATION
19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
20 through defendant’s counsel of record, hereby stipulate as follows:

21          1.     By previous order, this matter was set for a status conference regarding defendant’s
22 competence and a non-evidentiary hearing on defendant’s motion to suppress on March 19, 2020. See

23 Dkt. No. 29.

24          2.     By this stipulation, defendant now moves to continue the status conference and non-
25 evidentiary hearing until April 2, 2020. The defendant and the government agree that the time between

26 March 19, 2020 and April 2, 2020, at 9:30 a.m., is automatically excludable under the Speedy Trial Act,

27 because there is still pending a pre-trial motion to suppress. See 18 U.S.C. § 3161(h)(1)(D).

28          3.     Moreover, defendant separately moves to exclude time between March 19, 2020, and

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1 April 2, 2020, under 18 U.S.C. § 3161(h)(7) and Local Code T4.

 2          4.     Regarding this Local Code T4 motion, the parties agree and stipulate, and request that the

 3 Court find the following:

 4                 a)      The government has represented that the discovery associated with this case

 5          includes police reports, probation officer reports, documents related to the defendant’s criminal

 6          history, and other paper discovery. All of this discovery has been produced to defendant’s

 7          counsel.

 8                 b)      Defense counsel desires additional time to review the discovery, review the

 9          government’s opposition to defendant’s motion to suppress, conduct additional research into this

10          case, discuss the case with her client, prepare for the hearing concerning defendant’s motion to

11          suppress, and otherwise prepare for trial in this matter.

12                 c)      Counsel for defendant believes that failure to grant the above-requested

13          continuance would deny her the reasonable time necessary for effective preparation, taking into

14          account the exercise of due diligence.

15                 d)      The government does not object to the continuance.

16                 e)      Based on the above-stated findings, the ends of justice served by continuing the

17          case as requested outweigh the interest of the public and the defendant in a trial within the

18          original date prescribed by the Speedy Trial Act.

19                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

20          et seq., within which trial must commence, the time period of March 19, 2020 to April 2, 2020,

21          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

22          because it results from a continuance granted by the Court at defendant’s request on the basis of

23          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

24          of the public and the defendant in a speedy trial.

25          5.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

26 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

27 must commence.

28          IT IS SO STIPULATED.

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
 1

 2
     Dated: March 16, 2020                          MCGREGOR W. SCOTT
 3                                                  United States Attorney
 4
                                                    /s/ AARON D. PENNEKAMP
 5                                                  AARON D. PENNEKAMP
                                                    Assistant United States Attorney
 6

 7
     Dated: March 16, 2020                          /s/ SHARI RUSK
 8                                                  SHARI RUSK
 9                                                  Counsel for Defendant
                                                    GABRIEL ARAUZA
10

11

12
                                        FINDINGS AND ORDER
13
          IT IS SO FOUND AND ORDERED this 17th day of March, 2020.
14

15

16

17
                                                      Troy L. Nunley
18                                                    United States District Judge
19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
